Citation Nr: 0712990	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945, with his decorations including the Presidential 
Unit Citation, and the Silver Star for gallantry in action.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Hearing loss in the right ear is productive of a puretone 
threshold average of no more than 83.

2.  Hearing loss in the left ear is productive of a puretone 
threshold average no less than 105.



CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
higher, for bilateral hearing loss are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.85, 
Diagnostic Code 6100 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2004, prior to the initial AOJ decision.  This letter 
advised the veteran of the all the Pelegrini II elements as 
stated above.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

The Board notes that the veteran has not been provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the grant of the veteran's claim for an 
increase, any question as to the assignment of an effective 
date may be addressed prior to the execution of the Board's 
decision herein.  Thus the Board finds that the veteran has 
not been prejudiced by VA's failure to provide notice earlier 
of this element of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
2004 through March 2005.  The veteran provided the record of 
a private ideology evaluation in December 2004, but has not 
provided a release for VA to obtain any additional records 
although asked to do so.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional information.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations May 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

Hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006), and such ratings are derived from the 
application in sequence of two tables.  See 38 C.F.R. § 
4.85(h), Table VI and VII (2006).  Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation.  Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages).  
Alternatively, Table VIa is used to determine the Roman 
numeral designation for hearing impairment based only on the 
puretone threshold average when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provision of § 4.86.  38 C.F.R. § 4.85(c) (2006).  Whether 
using Table VI or VIa, the table is applied separately for 
each ear to derive the values used in Table VII.  

Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The evidence in this case shows that the veteran was awarded 
service connection for bilateral non-supparative otitis media 
in a March 1946 rating action.  In 1959, he was awarded 
service connection for bilateral hearing loss secondary to 
his otitis media.  His hearing loss was evaluated as 10 
percent disability, effective from October 1958.  Since then, 
this disability evaluation has been confirmed on a number of 
occasions, and has remained in effect to the present time.  
For context, it should be noted that not longer after service 
connection for hearing loss was established, the veteran 
essentially became deaf in his left ear.  The hearing acuity 
in his right ear, however, remained essentially normal such 
that only a 10 percent rating was warranted.  

The present appeal arises from a February 2004 application 
for benefits, submitted shortly after the veteran had 
presented to a VA Medical Center complaining of sudden right 
ear hearing loss, in the context of an acute episode of 
sinusitis.  As a part of his treatment, the veteran underwent 
an audiology assessment to measure puretone hearing 
thresholds in decibels at specified Hertz, the results from 
which were as follows:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
100
95
105
110
103
LEFT
NR
NR
NR
NR
NR

Speech recognition thresholds were not indicated for either 
ear.  The assessment was severe to profound sensorineural 
hearing loss in the right ear and profound sensorineural 
hearing loss in the left ear (no response audiometry).  The 
cause of the veteran's sudden decrease in hearing in the 
right ear was indicated.

A formal examination for VA rating purposes was subsequently 
conducted in May 2004.  This revealed pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
85
85
85
81
LEFT
105
105
105
105
105

Speech recognition scores were not provided.  The examiner 
indicated that language difficulties made the combined use of 
pure tone average and speech discrimination inappropriate.  

The Board notes that Table VIa will be used for evaluating 
the veteran's hearing loss as the May 2004 audio examiner 
indicated that language difficulties precluded use of speech 
recognition.  The Board also notes that it will use the 
audiometric findings from the May 2004 VA examination to 
evaluate the veteran's bilateral hearing loss, rather than 
the January 2004 audiometric test results.  This is because 
the May 2004 VA examination results are the most current, and 
they indicate a significant improvement in the hearing acuity 
of the right ear from January 2004.  Furthermore, the January 
2004 VA treatment records indicate that the veteran had a 
sinus infection with a sclerotic right tympanic membrane, 
which may have affected the results of the audiometric test 
at that time.  Thus, the Board finds that the May 2004 VA 
examination results are the most accurate reflection of the 
veteran's current hearing loss.  The veteran did submit a 
December 2004 private audiometric examination report in 
support of his claim, but the Board finds this report cannot 
be used to rate the veteran's hearing loss as it fails to 
provide the pure tone threshold at 3000 Hertz.  Therefore, 
this report lacks all of the necessary information in order 
to be reliable for rating purposes.

When applying the May 2004 audiometric findings to Table VIa, 
the numeric designation of the veteran's hearing impairment 
for the right ear is VII and for the left ear is XI.  
Applying those numeric designations to Table VII, the result 
shows the veteran is entitled to a 60 percent evaluation for 
his bilateral hearing loss.  The veteran's appeal for a 
compensable evaluation is, therefore, granted, but only to 
that extent.  A higher disability rating is not warranted 
unless there is a pure tone threshold average in the right 
ear of more than 83.  Although the January 2004 audiometric 
results do show a pure tone threshold average in excess of 
83, as previously discussed, the Board does not find the 
January 2004 audiometric test results to be reliable for 
rating purposes.

For the foregoing reasons, the veteran's appeal to the extent 
indicated, is granted.

In reaching this conclusion, the Board notes that the RO, in 
denying the veteran's claim, appears to have attempted to 
distinguish between the veteran's hearing loss caused by 
service connected otitis media, and his hearing loss caused 
by otosclerosis, a non-service connected congenital 
disability.  The undersigned concludes that under the facts 
here, attempts at making such distinctions are misplaced.  



ORDER

Entitlement to a disability rating of 60 percent for 
bilateral hearing loss is granted, subject to controlling 
regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


